Per Curiam.
{¶ 1} This is an appeal from a judgment dismissing a petition for a writ of mandamus to compel a trial court judge to issue findings of fact and conclusions of law on the denial of a petition for postconviction relief.
{¶ 2} In July 2005, appellant, Artie Grissom, filed a petition in the Court of Appeals for Erie County for a writ of mandamus to compel appellee, Erie County Common Pleas Court Judge Beverly K. McGookey, to issue findings of fact and *492conclusions of law relating to her August 23, 2004 denial of Grissom’s petition for postconviction relief.
Artie Grissom, pro se.
Kevin J. Baxter, Erie County Prosecuting Attorney, and Mary Ann Barylski, Assistant Prosecuting Attorney, for appellee.
{¶ 3} In August 2005, the court of appeals dismissed the petition.
{¶ 4} We affirm the judgment of the court of appeals. As the court of appeals held, Grissom’s failure to comply with the requirements of R.C. 2969.25 justified dismissal. State ex rel. Hawk v. Athens Cty., 106 Ohio St.3d 183, 2005-Ohio-4383, 833 N.E.2d 296, ¶ 5.
Judgment affirmed.
Moyer, C.J., Resnick, Pfeifer, Lundberg Stratton, O’Connor, O’Donnell and Lanzinger, JJ., concur.